 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNIONBusTERMINAL OF DALLAS, INC.andTRANSPORTWORKERSUNION OF AMERICA,CIO.Case No. 16-CA-228.March 5, 1952Supplemental Decision and OrderOn November 30, 1951, the Board issued its Decision and Order inthe above-entitled case.'On December 7, 1951, the Union filed amotion for rehearing,, in which it requested the Board to reconsideritsDecision and Order.The Union asserts that the Board erred indismissing the complaint in its entirety, by failing to find (1) that theRespondent refused to bargain in good faith with the Union in viola-tion of Section 8 (a) (5) of the Act; (2) that the strike of December 24,.1949, was caused by the Respondent's unfair labor practices; (3) thatthe Respondent's notice of December 26, 1949, to the strikers violatedSection 8 (a) (3) and (1) of the Act; (4) that the replacementsemployed on January 10, 1950, were temporary replacements; and(5) that job vacancies existed on January 10, 1950.The Union's request for oral argument is denied because the recordand the Union's motion, in our opinion, adequately present the issuesand positions of the parties.After consideration of the Union's motion in the light of the entirerecord in this case, the Board, for the reasons stated in its originalDecision and Order in-this matter, hereby denies the motion,2 exceptin the following respect :Our finding that the jobs of all 30 strikers had been filled bypermanent replacements on January 10, 1950, was erroneous withrespect to one job, that of Betty Lundy, an information clerk.Wemust therefore reconsider the allegation in the complaint, as it appliesto Lundy, that the strikers applied for reinstatement on January 1Gand that the Respondent discriminatorily refused to reinstate thembecause of their union or concerted activities.On January 10, 1950, in a letter presented to the Respondent, theUnion made an offer on behalf of the strikers to return to work.TheRespondent made no reply to this letter.These facts comprise theprima faciecase of discrimination against the Respondent.In defense, the Respondent contends initially that the Union's.January 10 letter was not an unconditional offer on behalf of thestrikers to return to work.However, as found by the Trial Examinerand as stated in our original Decision and Order, we find that theJanuary 10 offer was unconditionally made.197 NLRB 206.2 In further support of the dismissal of the 8(a) (5) allegation in the complaint, seeThe Advertiser Company, Inc.,97NLRB 604.98 NLRB No. 68. UNION BUS TERMINAL OF DALLAS,INC.459The Respondent further contends,as reflectedby testimony at thehearing and in its briefs,that it was under no obligationto returnany of the strikers to work fortwo reasons:(1)Each of thestrikershad precipitately terminated his or her employment, not only bystriking on December 24, 1949, but also by continuing on strike insteadof returning to work upon receipt of the Respondent's telegram 2days later; and (2) the strikers were, before the January 10 offer toreturn to work, permanently replaced.The latter reason is, in our view, of no moment.For even assumingthat the replacement hired for Lundy was permanent, the replacementwas discharged before January 10, and the Lundy job remainedvacant through that date.The Union's January 10 offer to returnwas an application for that vacancy as well as for other jobs.TheRespondent did not reply to the offer because, in its view, the strikers'continuing concerted activities relieved it of any obligation to con-sider applications by strikers for vacancies.As the Respondent'srefusal to consider this application was therefore admittedly moti-vated by the strikers' concerted activity, it is clear that that action wasdiscriminatory.Because this discriminatory action of the'Respond-ent deprived Lundy of being placed in the job she formerly held, wefind that the Respondent discriminated against her in violation ofSection 8 (a) (3) and (1).3The activities of the Respondent set forth above, occurring inconnection with the operations of the Respondent described in sectionI of the Intermediate Report,' have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to disputes burdening and obstructing commerce and thefree flow of commerce.The RemedyHaving found that the Respondent engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.' SeeNational Grinding Wheel Company, Inc,75 NLRB 905,907-8.Member Murdockdesires to make clear that he joins in the conclusion that Respondent violated the Actby refusing to act favorably on Lundy's application for the vacancy in her old job, solelybecause he believes that a nondiscriminatorily motivated employer would normally preferan old experienced employee for a vacancy rather than hire an untried outsider, absentevidence not here present of a specific valid reason for preferring the outsider. Consistentwith this theory that Lundy was discriminated against as an applicant for new employmenthe would simply order her instatement with back pay, rather than reinstatement"withoutprejudice to her seniority or other rights and privileges"as the Board's order provides.He would not reach or decide the question whether as a matter of law an initial permanentreplacement of an economic striker permanently extinguishes her preexisting right toreturn to her job, or whether, if the replacement has fortuitously vacated the job whenthere is outstanding an unconditional offer to return to work, the striker then becomesrevested with the same right which she had prior to the permanent replacement,to returnto herjob "without prejudice to her seniority or other rights and privileges."*Attached to the original Decision and Order in this case, 97 NLRB 206. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been found the Respondent has-discriminated in regard tothe hire and tenure of Betty Lundy.We shall order that the Respond-ent offer to her immediate reinstatement in her former or substantiallyequivalent position,,' without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of pay she may havesuffered as a result of the discrimination against her, by paymentto her of a sum of money equal to that which she would have earned aswages from January 10, 1950, to November 30, 1951, the date of theoriginal Decision and Order in this matter, and from the date of thissupplemental Decision and Order to the date of offer of reinstatement.Loss of pay will be computed on the basis of each separate calendarquarter or portion thereof in the manner established by the Board inthe case ofF. W. Woolworth Co.,90 NLRB 289. Loss of pay shall bedetermined by deducting from a sum equal to that which she wouldnormally have earned for each quarter or portion thereof, her net earn-ings,"if any, in other employment during that period.Earnings inone particular quarter shall have no effect upon the back-pay liabilityfor kny other quarter. In accordance with theWoolworthdecision,supra,we shall also order that the Respondent, upon reasonable request,make available to the Board and its agents all records pertinent toan analysis of the amount due as back pay.The unfair labor practice found reveals on the part of the Respond-ent such an antipathy to the objectives of the Act as to justify aninference that the commission of other unfair labor practices maybe anticipated.The preventive purposes of the Act may be frustratedunless our order is coextensive with the threat.We shall thereforeorder that the Respondent cease and desist from in any mannerinterfering with, restraining, or coercing its employees in the exerciseof rights guaranteed by the Act.-Upon the basis of the foregoing findings of fact and upon theentire record in the case, we make the following:Conclusions of Law1.Transport Workers Union of America, CIO, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of,employ-ment, the Respondent has engaged, in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act, the'The Chase NationalBank of the City of NewYork,San Juan, PuertoRico,Branch,05 NLRB 827.,Crossett Lumber Company,8NLRB 440. UNION BUS TERMINAL OF DALLAS, INC.4461Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.-OrderUpon the basis of the foregoing findings of fact and conclusionsof law, and upon the entire record in the case, the Board orders thatUnion Bus Terminal of Dallas, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership. in TransportWorkers Union ofAmerica, CIO, or in any other labor organization of its employees,by discriminatorily discharging or refusing to reinstate any of them,or by discriminating in any other manner in regard to their hireor tenure of employment, or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Transport Workers Unionof America, CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagefrom any or all such activities except to the extent that such rightmay be. affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Betty Lundy immediate and full reinstatement toher former or substantially equivalent position `rithout prejudicei o her seniority or other rights and privileges.(b)Make whole Betty Lundy in the manner set forth in the sectionabove entitled "The Remedy.",(c)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due.(d)Post at its terminal in Dallas, Texas, copies of the noticeattached hereto and marked "Appendix A." 7Copies of such notice,°In the eventthisOrder is enforcedby decree of a United States,Court of Appeals, thereshall be substitutedfor the words, "Pursuant to a Supplemental Decision andOrder,"the words,"Pursuantto a Decree of the United States Court of Appeals,Enforcing anOrder." 462DECISIONSOF NATIONALLABOR RELATIONS BOARDto be furnished by theRegionalDirector for the Sixteenth Region,shall after being duly signed by the Respondent's authorized repre-sentative be posted by the' Respondent immediately upon receiptthereof, in conspicuous places, including all places. where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from receipt of this Decision and Orderwhat steps the Respondent has taken to comply herewith.MEMBERHOUSTON took no part in the consideration of the aboveSupplemental Decision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organizationof our employees by discriminatorily discharging, laying off,or failing to reinstate any of our employees, or by discrimi-nating in any other manner in regard to their hire or tenure ofemployment, or any term or condition of employment.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist TRANSPORT WORKERSUNION OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8 (a) (3) of the Act.WE WILL offer to Betty Lundy immediate and full reinstate-ment to her former or substantially equivalent position withoutloss of seniority or other rights and privileges and make herwhole for any loss of pay suffered as a result of the discrimination.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term WESTINGHOUSE ELECTRIC CORPORATION463oor conditions of employment against any employee because of his,membership in or activity on behalf of any such labor organization.UNIONBus TERMINAL OF DALLAS, INC.,Employer.By -----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.WESTINGHOUSE ELECTRIC CORPORATIONandWESTINGHOUSE SALARIEDEMPLOYEE ASSOCIATION AT SOUTH PHILADELPHIA, AFFILIATED WITHFEDERATION OF WESTINGHOUSE INDEPENDENT SALARIED UNIONS,PETITIONER.Case No. 4-RC-1293.March 5, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold Kowal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) aild Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner currently represents approximately 500 professional-employees of the Employer in a unit established by the Board.West-inghouse Electric Corporation,89 NLRB 8. By its petition herein,the Petitioner seeks to add to this group approximately 36 field serv-ice engineers, who are not now and never have been represented by anylabor organization.The Employer, while admitting that the fieldservice engineers are professional employees, contends that because oftheir diverse geographical locations they cannot be appropriatelyaepresented either as part of the established unit or in a separate unit.98 NLRB No. 71. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe field service employees are stationed in various parts of the coun-try at Government aviation stations, where they are engaged in super-vising the maintenance of, and instructing others in the use of, theequipment manufactured by the Employer.They report at least oncea week to the head of the field service department, who supervisesthem and also supervises the home service engineers and the technicalwriter attached to his department; the home service engineers and thetechnical writer are included in the unit currently represented by thePetitioner.The home service engineers answer the technical inquiriesmade by the field service engineers.They receive about the sameamount of pay.Home service engineers have transferred to fieldservice and field service engineers to home service.In view of the foregoing, and as the Petitioner has expressed itsdesire to accept these employees as part of the existing unit, we findthat the field service engineers may be included in the unit with theemployees currently represented by the Petitioner.The Employer has recently promoted three field service engineers toservice area supervisors in three newly established area offices.Asthese area supervisors have the power effectively to recommend hireand wage increases, they are supervisors within the meaning of theAct and shall be excluded from the unit.Accordingly, we shall direct an election in Lester, Pennsylvania, inthe following voting groups : All aviation gas turbine division field-service engineers reporting to the Employer's South PhiladelphiaWorks in Lester, Pennsylvania, excluding all other employees and allsupervisors as defined by the Act. If a majority of the field serviceengineers vote for the Petitioner, they will be taken to have indicatedtheir desire to join the employees in the existing unit; the Petitionermay then bargain for them as part of such unit, and the RegionalDirector is instructed to issue a certification of representatives to thateffect.[Text of Direction of Election omitted from publication in thisvolume.]EATONBROTHERSCORP.andTEXTILEWORKERSUNION ofAMERICA,C. I. O.Case No. 3-CA-X65.March 6, 1,952Decision and OrderOn July 11, 1951, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and98 NLRB No. 82.